Title: To Thomas Jefferson from John Vaughan, 7 August 1820
From: Vaughan, John
To: Jefferson, Thomas


D Sir
Philada
7th Aug 1820
On 24 July. I procured from Mr Gerard his Dfts on Lassill. & Co on your accot to my order viz2353.20 fr endorsed by me to Thomas Appleton a 530 fr Dollr—444—1060 fr endorsed to Joshua  Dodge 200 on 28th I recieved from Mr Peyton reme for this last sum—I have sent these Bills via France & England as no Vessel offerd direct—I hope Mr Correa was fortunate enough to arrive before your Departure for Bedford.I remain with great respect Your friendJn Vaughan